Title: To John Adams from Benjamin Stoddert, 9 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir,
Navy Department 9 August 1799

I do myself the honor to enclose a Letter to Mr. Lemuel Little, covering his Warrant, as a Sailing Master, which will require your Signature, should you think fit, that the appointment should be made—
This Gentleman is intended for the Frigate Congress, Capt Sever, by whom he is strongly recommended—He is brother to Capt. George Little, of the Boston.
I have the honor to be, with / the greatest respect & esteem, / sir, / your most obed. servant

Ben Stoddert